Name: Commission Regulation (EEC) No 1678/87 of 15 June 1987 concerning the stopping of fishing for sole by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 157/8 Official Journal of the European Communities 17. 6. 87 COMMISSION REGULATION (EEC) No 1678/87 of 15 June 1987 concerning the stopping of fishing for sole by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986, fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they may be fished (3), as amended by Council Regulation (EEC) No 1 365/87 (4), provides for sole quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member Stete are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of sole in the waters of ICES division VIII a and b by vessels flying the flag of the Netherlands or registered in the Netherlands have reached the quota allocated for 1987 ; whereas the Netherlands have prohibited fishing for this stock as from 6 June 1987 ; whereas it is therefore necessary to abide by that date ; HAS ADOPTED THIS REGULATION : Article 1 Catches of sole in the waters of ICES division VIII a and b by vessels flying the flag of the Netherlands or regis ­ tered in the Netherlands are deemed to have exhausted the quota allocated to the Netherlands for 1987. Fishing for sole in the waters of ICES division VIII and b by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force the day of its publi ­ cation in the Official Journal of the European Commu ­ nities. It shall apply with effect from 6 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29. 7 . 1982, p. 1 . (2) OJ No L 376, 31 . 12 . 1986, p. 4. 3) OJ No L 376, 31 . 12 . 1986, p . 39 . (4) OJ No L 129, 19 . 5 . 1987, p. 15 .